PER CURIAM.
We affirm appellant’s conviction and sentence on the charges of count I, possession of cocaine with intent to deliver or sell and count II, possession of cannabis under 20 grams, as charged in the Information.
The judgment entered by the trial court reflects that appellant was convicted under sections 893.03 and 893.131, Florida Statutes. As appellant correctly contends, without reply by appellee, that the judgment must be corrected to state that appellant was convicted under section 893.13(l)(a)(l), Florida Statutes as to count I and section 893.13(6)(b), Florida Statutes as to count II. We, therefore, remand for the trial court to correct this ministerial error. Appellant need not be present for the trial court to enter a corrected judgment.
AFFIRMED; REMANDED TO ENTER CORRECTED JUDGMENT.
WARNER, C.J., POLEN and SHAHOOD, JJ., concur.